DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Claims 6, 23 and 24 are currently pending. Claims 23 and 24 have been withdrawn,
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimada et al. (US 2002/0025489 A1).
Regarding claim 6, Shimada et al. teach a lithographic (planographic; [0171]) printing plate precursor (abstract, claims and examples) comprising: an image-recording layer (negative recording layer; [0002]) containing a curable composition (heat-sensitive composition) for a lithographic ( planographic) printing plate comprising a salt compound having (A) an organic anion and (B) a counter cation ( see compound ii-18: 
    PNG
    media_image1.png
    103
    274
    media_image1.png
    Greyscale
 in paragraph [0094] meeting the limitation of the organic anion represented by I-11 as instantly claimed); an infrared absorber ( light-heat converting agent; [0139-0151]) ; and a polymerizable compound ( radical polymerizable compounds having unsaturated bond; [0118-0137].
 ii-18 due to it exemplary capabilities. 
Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuchimura (US 2007/0160815 A1).
Regarding claim 6, Tsuchimura teaches (see paragraph [0002]. abstract, claims and examples) a lithographic printing plate precursor (claim 18 and [0244-0245]) comprising an image recording layer containing a curable composition comprising a salt compound having an organic anion that is an organic anion having sulfonamide or sulfonamide anion structure that bonds to a ring [0061]. The preferred organic anions [0061] have the following structures:  
    PNG
    media_image2.png
    69
    227
    media_image2.png
    Greyscale
meeting the limitation of organic anion represented by formula I-8 as recited in instant claim. The preferred counter cation is a diaryliodonium cation or triarylsulfonium cation [0062, 0063, 0065, 0094 and 0102-0103]. The composition further comprises a polymerizable compound [0105-0106] and a cyanine-based colorant (infrared absorber; [0148 & 0285]).
Although Tsuchimura teaches each and every element of instant claim 6, it is also noted Tsuchimura teaches the same cyanine-based colorant as recited by the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, . 
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
A) With regard to claim 6, Shimada and Tsuchimura are silent regarding the organic anions I-2 to I-26 and the organic anion represented by General Formula (IV) recited in claim 6 as amended. Thus, withdrawal of the prior art rejections stated in the Action is respectfully requested.
B) Examiner respectfully disagrees that Shimada and Tsuchimura are silent regarding the organic anions I-2 to I-26 and the organic anion represented by General Formula (IV) recited in claim 6 as amended. Tsuchimura specifically teaches the preferred organic anions [0061] have the following structures:  
    PNG
    media_image2.png
    69
    227
    media_image2.png
    Greyscale
meeting the limitation of organic anion represented by formula I-8 as recited in instant claim 6. Therefore, the rejection is maintained. Shimada et al. specifically teach compound ii-18: 
    PNG
    media_image1.png
    103
    274
    media_image1.png
    Greyscale
 in paragraph [0094] meeting the limitation of the organic anion represented by I-11 as recited by instant claim 6. Therefore, the rejection is maintained. 
Examiner suggests deleting structures I-8 and I-11 from claim 16 to move the present application closer to allowance. 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Wassmann-Wilken et al. (US 2005/0059835 A1) teach an organic anion represented by formula IV. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722